312 F.2d 323
BOON ENTERPRISES, INC., Appellant,v.Marion B. CARSTAIRS, Appellee.Marion B. CARSTAIRS, Appellant,v.BOON ENTERPRISES, INC., Appellee.
No. 19823.
United States Court of Appeals Fifth Circuit.
January 23, 1963.

William C. Norwood, Miami, Fla., Fowler, White, Gillen, Humkey & Trenam, Miami, Fla., of counsel, for appellant.
W. F. Parker, Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
The appeal and cross-appeal in this case involve only questions of fact. The challenged findings of fact by the trial court were based on disputed testimony or circumstances which permitted the court to resolve the issues as it did. Dealing with the principal contention by the appellant, Boon Enterprises, it must be borne in mind that this Court has repeatedly held that a trier of the facts need not accept the opinion testimony of expert witnesses, even though uncontradicted. New York Life Insurance Co. v. Johnston, Jr., 5 Cir., 256 F.2d 115; see also Cullers v. Commissioner of Internal Revenue, 8 Cir., 237 F.2d 611, and Kemper v. Commissioner of Internal Revenue, 8 Cir., 269 F.2d 184.

The judgment is

2
Affirmed.